            Case 1:18-cv-01784-RAH Document 70 Filed 07/31/20 Page 1 of 3




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                    Plaintiff,                            No. 18-1784C

            v.                                            (Judge Hertling)

 UNITED STATES,

                    Defendant.


              DEFENDANT’S UNOPPOSED MOTION FOR AN
       ENLARGEMENT OF TIME TO FILE CROSS-MOTION AND RESPONSE

       Defendant, the United States, respectfully requests that the Court grant an eight-day

enlargement of time, from August 6, 2020, to and including August 14, 2020, for the United

States to file its cross-motion for judgment on the administrative record and response to

plaintiff’s motion for judgment on the administrative record (cross-motion). This is our first

request for an enlargement of time for this purpose. Plaintiff’s counsel advised us that plaintiff

does not oppose this motion or the proposed revised briefing schedule set forth below.

       We are working diligently on our cross-motion, but additional time is required to

complete our brief. On July 17, 2020, a new bid protest – Mitchco International, Inc. v. United

States, Fed. Cl. No. 20-879C – was assigned to undersigned counsel of record. That matter

required immediate attention, it has consumed a significant amount of counsel’s time since then,

and it will require significant attention in the coming weeks. Telephone conferences were

conducted by the Court on July 20 and July 24, 2020, and counsel has had numerous calls with

agency counsel, the attorney for plaintiff, counsel for the awardee, and another attorney who has

expressed interest in the protest. Further, the administrative record is due on or before August

12, 2020.
           Case 1:18-cv-01784-RAH Document 70 Filed 07/31/20 Page 2 of 3




       In addition, counsel is responsible for other matters that have required his attention in

recent weeks, including: (1) Gallogly v. United States, Fed. Cl. No. 20-261C (on July 17, 2020,

counsel filed Government’s response to plaintiff’s motion for relief from judgment); and (2)

Lanclos v. United States, Fed. Cl. No. 15-358C (on July 23, 2020, counsel filed our reply brief

concerning the Government’s amended motion for reconsideration of a decision granting

summary judgment on liability in favor of plaintiff in breach of contract action).

       In connection with our request for an enlargement of time, we respectfully propose that

the Court enter a revised briefing schedule. Plaintiff’s counsel indicated that plaintiff does not

oppose the proposed revised schedule. To avoid delaying the completion of briefing, the

proposed deadline for our reply brief – the last brief scheduled to be filed – would remain

unchanged under the proposed schedule, which is as follows:

           August 14, 2020: the defendant shall file its cross-motion for judgment on the

            administrative record and opposition to the plaintiff’s motion for judgment on the

            administrative record (currently due on August 6, 2020);

           September 18, 2020: the plaintiff shall file his opposition to the defendant’s motion

            for judgment on the administrative record and reply in support of his motion

            (currently due on September 11, 2020);

           October 8, 2020: the defendant shall file its reply in support of its cross-motion

            (unchanged).

       For these reasons, we respectfully request that the Court grant the United States an

enlargement of time, to and including August 14, 2020, to file our cross-motion, and that the

Court enter the proposed revised schedule to complete briefing set forth above.
         Case 1:18-cv-01784-RAH Document 70 Filed 07/31/20 Page 3 of 3




                                    Respectfully submitted,

                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General

                                    ROBERT E. KIRSCHMAN, JR.
                                    Director

                                    s/ Douglas K. Mickle
                                    DOUGLAS K. MICKLE
                                    Assistant Director

OF COUNSEL:                         s/ Richard P. Schroeder

MAJOR NICHOLAS D. MORJAL            RICHARD P. SCHROEDER
Litigation Attorney                 Trial Attorney
United States Army                  Commercial Litigation Branch
U.S. Army Legal Services Agency     Civil Division
                                    U.S. Department of Justice
                                    PO Box 480
                                    Ben Franklin Station
                                    Washington, D.C. 20044
                                    Tele: (202) 305-7788
                                    Fax: (202) 305-7643
                                    Email: Richard.Schroeder@usdoj.gov

Dated: July 31, 2020                Attorneys for Defendant
